 


109 HRES 753 EH: Commending American craft brewers.
U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 753 
In the House of Representatives, U. S.,

June 6, 2006
 
RESOLUTION 
Commending American craft brewers. 
 
 
Whereas American craft brewers are a vibrant affirmation and expression of American entrepreneurial traditions, operating as community-based small businesses and providing employment for more than 33,000 workers; 
Whereas the United States has craft brewers in every State and more than 1,300 craft brewers nationwide; 
Whereas American craft brewers support American agriculture by purchasing barley, malt, and hops grown, processed, and distributed in the United States; 
Whereas American craft brewers promote the Nation's spirit of independence through a renaissance in hand-crafted beers like those first brought to colonial shores by European settlers and produced here by the Nation's founding fathers, including George Washington and Thomas Jefferson, for the enjoyment of the citizenry; 
Whereas American craft brewers strive to educate legal drinking-age Americans about the differences in beer flavor, aroma, color, alcohol content, body, and other complex variables, as well as historic brewing traditions, beer history, and gastronomic qualities of beer; 
Whereas American craft brewers champion the message of responsible enjoyment to their customers and work within their communities to prevent alcohol abuse and underage drinking; 
Whereas American craft brewers produce more than 100 distinct styles of flavorful beers, the quality and diversity of which have made the United States the envy of every beer-drinking nation in the world, thereby contributing to balanced trade by reducing American dependence on imported beers, supporting American exports, and promoting United States tourism; 
Whereas American craft brewers are vested in the future, health, and welfare of their communities as employers providing a diverse array of quality local jobs, as contributors to the local tax base, and as committed sponsors of a broad range of vital community institutions and philanthropic causes, including parent-teachers’ associations, Junior ROTC, children’s hospitals, chambers of commerce, humane societies, rescue squads, athletic teams, and disease research; and 
Whereas, in 2006, American craft brewers recognize the week of May 15–21 as American Craft Beer Week and mark it as a time to educate Americans about craft beer and celebrate the contributions that American craft brewers have made to the Nation’s communities, economy, and history: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the establishment of American Craft Beer Week as a celebration of the contributions that American craft brewers have made to the Nation's communities, economy, and history; and 
(2)commends American craft brewers for providing jobs, improving the balance of trade, supporting American agriculture, and educating Americans about the history and culture of beer while promoting the responsible consumption of beer as a beverage of moderation. 
 
Karen L. HaasClerk.
